x.      ORIGINAL                         08/30/2022



            IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: OP 22-0446



                                         OP 22-0446


 STEPHEN W. SEESE,
                                                                              AUG 3 0 2022
                                                                            Bovven Greenwood
                                                                          Clan< of Supreme Court
                                                                             State of Montana
              Petitioner,

       v.
                                                                      ORDER
 JAMES SALMONSEN, Warden, and
 DEPARTMENT OF CORRECTIONS,

              Respondents.



       Stephen W. Seese has filed a Petition for Writ of Habeas Corpus, arguing that as an
accessory, his sentence is longer than the law allows. He states that his forty-year prison
sentence for negligent homicide and as a persistant felony offender is too long when it
should be twenty years. Seese also requests to be placed elsewhere, besides the Montana
State Prison, because the facility "offer[s] little mental health help here and" rnonths go by
before one rnay see a professional.
       This Court is familiar with Seese's background. In 2016, the State of Montana
charged Seese with deliberate hornicide in the Lake County District Court. Seese pleaded
guilty to negligent hornicide (accountability), and the District Court designated Seese as a
persistent felony offender (PFO), sentencing him to the Montana State Prison for forty
years with no time suspended. He did not appeal. Seese, however, filed an application for
sentence review. The Sentence Review Division of the Montana Supreme Court affirmed
Seese's sentence on May 4, 2017. Seese previously sought habeas corpus relief with this
Court that we denied. See Seese v. Cmdr. 0 'Fallon, No. OP 17-0683, Order (Mont. Dec. 5,
2017) (Seese 1).
       Seese does not have an illegal sentence. "The District Court imposed one sentence
for the PFO designation and not for the offense." Seese I, at 1. We stated before:
       We previously have held "that sentences irnposed based on an offender's
       status as a persistent felony offender replace the sentence for the underlying
       felony." State v. Gunderson, 2010 MT 166, ¶ 54, 357 Mont. 142, 237 P.3d
       74 (emphasis in original). While a forty-year prison sentence may be
       lengthy, Seese could have received a longer sentence. With a PFO
       designation, the District Court rnay irnpose a prison sentence of up to 100
       years, pursuant to § 46-18-502(1), MCA.

Seese I, at 1-2. The District Court determined that, pursuant to § 45-2-301, MCA, Seese
was liable by accountability. The court did not use the terrn of accessory.
       This Court cannot place offenders, only the Departrnent of Corrections has that
authority. Section 46-23-1004, MCA.
       Seese has not dernonstrated illegal incarceration. Section 46-22-101(1), MCA. His
sentence is not longer than the law allows. Therefore,
       IT IS ORDERED that Seese's Petition for Writ of Habeas Corpus is DENIED and
DISMISSED.
       The Clerk is directed to provide a copy of this Order to counsel of record and to
Stephen W. Seese personally.
              DATED this 3     6   day of August, 2022.




                                                     (94 fir JUL




                                            2